NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN L. BROWN,                                 No.    20-15748

                Petitioner-Appellant,           D.C. No. 4:19-cv-00436-RCC-LCK

 v.
                                                MEMORANDUM*
BARBARA VON BLANCKENSEE,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Federal prisoner Brian L. Brown appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Alaimalo v. United

States, 645 F.3d 1042, 1047 (9th Cir. 2011), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brown contends that the Bureau of Prisons violated his due process and First

Amendment rights, as well as the Religious Land Use and Institutionalized Persons

Act, 42 U.S.C. § 2000cc et seq., by removing him from the Religious Diet

Program. As the district court correctly concluded, the appropriate remedy for

these claims lies in a civil rights action under Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971), rather than a § 2241 petition. See Tucker v. Carlson,

925 F.2d 330, 332 (9th Cir. 1991) (federal prisoner asserting civil rights violation

must file a Bivens action rather than a § 2241 petition); see also Hernandez v.

Campbell, 204 F.3d 861, 864 (9th Cir. 2000) (a § 2241 petition is limited to

challenges to “the manner, location, or conditions of a sentence’s execution”).

Even if, as Brown asserts, his suspension from the Religious Diet Program

constituted a disciplinary action, that action did not subject him to greater

restrictions of his liberty sufficient to invoke habeas jurisdiction. See Bostic v.

Carlson, 884 F.2d 1267, 1269 (9th Cir. 1989), overruled on other grounds

by Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016).

      AFFIRMED.




                                           2                                     20-15748